        Case 5:11-cv-06843-RBS Document 184 Filed 09/11/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ECORE INTERNATIONAL, INC.                  :
                                           :      CIVIL ACTION
              v.                           :
                                           :      NO. 11-6843
PAUL DOWNEY, et al.                        :


                                          ORDER

       AND NOW, this 10th day of September 2020, upon consideration of Plaintiff’s Motion in

Limine No. 8 (ECF No. 99), Defendants’ Opposition thereto (ECF No. 117), and Plaintiff’s

Reply (ECF No. 121), it is ORDERED that the Motion is DENIED.

       IT IS SO ORDERED.


                                                  BY THE COURT:




                                                  /s/ R. Barclay Surrick
                                                  R. BARCLAY SURRICK, J.
